Title: To Alexander Hamilton from Ebenezer Stevens, 21 October 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


Sir
New York Oct. 21. 1799

It seems the Comptroller of this State has reimbursed the Corporation of this city with the Sum they borrowd of the Bank for the fortifications in this harbour. but Sir there are a number of acco’ts Still unpaid of such a nature as require immediate Settlement.
I wish’d Mr. Firman to assume them all but he refused having no funds in his hands. I believe if you would write the Governor representing to him the necessity of this business, he would agree to it at once.
I feel guilty every time I meet the mechanics who have demands against the Military Committee. These acco’ts are in possession of Mr Jones—he says further Legislative aid is wanted, but it will not answer to wait. These acco’ts having already been so long standing I should not be surprized should they one & all commence a suit against me. Perhaps the Corporation might assume them.
I am wth. great consideration   Sir your. hum servt.
Eben Stevens
Major Gen Hamilton

